UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ARISTINA TORRES MELLA,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-8955 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
JET MESSENGER SERVICE, INC. et al.,                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       As stated during today’s conference, fact discovery is now closed, and the deadline for
expert discovery remains March 30, 2020. The Court will not extend expert discovery except
upon good cause shown, well in advance of that date.

        Moreover, the following briefing schedule shall apply to any motions for summary
judgment: Defendants’ motion for summary judgment and accompanying brief shall be due
May 13, 2020. If Plaintiff files a cross-motion for summary judgment, any brief in support of
such a motion and in opposition to Defendants’ motion shall be filed as a single, consolidated
brief no later than May 27, 2020. If Plaintiff files a cross-motion for summary judgment,
Defendants’ opposition to Plaintiff’s cross-motion and reply brief in support of its motion shall
be filed as a single, consolidated brief no later than June 10, 2020. Plaintiff’s reply brief in
support of its cross-motion shall be due June 17, 2020. The page limits for the four briefs shall
be 25, 25, 25, and 10 pages, respectively. If, however, Plaintiff does not file a cross-motion for
summary judgment, Defendants shall file their reply in support of their motion, not to exceed
10 pages, no later than June 3, 2020.

        SO ORDERED.

Dated: February 26, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
